Citation Nr: 0327961	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-09 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel







INTRODUCTION

The veteran served on active duty from July 1951 to February 
1959 and from March 1963 to September 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


REMAND

The veteran in his substantive appeal indicates that he was 
evaluated for his lung disorder at a VA facility in April 
2002.  The Board finds that this treatment record should be 
obtained.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In view of the above, the case is REMANDED for the following 
actions:

1.  The RO should request the VA facility 
in Tuscaloosa, Alabama to furnish copies 
of all treatment records covering the 
period from July 17, 2001 to the present, 
to include the April 16, 2002 treatment 
report.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The RO should ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT. P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




